Watson, Judge:
The merchandise at bar, invoiced as grapes in various colors, was classified at the rate of 31% per centum ad valorem under paragraph 1518(a) of the Tariff Act of 1930, as modified by the Presidential proclamation giving effect to certain United States tariff negotiations, T.D. 55615, as artificial or ornamental fruits, wholly or in chief value of “other” materials.
Plaintiff, by amendment in its protest, claimed that the imported merchandise was properly dutiable at the rate of 19 per centum ad valorem under paragraph 233 of the tariff act, as modified, supra, as manufactures in chief value of alabaster, not specially provided for.
The case was submitted and briefs filed by both parties to the controversy. As disclosed by the record in this case, the component ma*664terial of chief value of the imported merchandise has not heen established by competent proof. Plaintiff merely asserts, without any proof, that the importation in question is in chief value of alabaster, wood, or metal. Subsequent to submission, the protest herein was abandoned by counsel for the plaintiff.
In view of the foregoing, the protest in this case is dismissed. Judgment will issue accordingly.